Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Loen (Reg No. 56,220) on 07/27/2022.

The application has been amended as follows: 

Claim 2: The mounting assembly according to claim 1, wherein said bendable insert further comprises six bending tabs, each said bending tab being rectangular in shape and 

Claim 5: Canceled.

Claim 6 (new): The mounting assembly according to claim 2, wherein each said bending tab extends from a proximal center shape and said six bending tabs are symmetrically arranged and centered within said moldable base.

Claim 7 (new): The mounting assembly according to claim 1, wherein said attachment of said mounting assembly to a curved surface having a curvature radius of 1.125 inches has a tensile attachment force of at least 60lbs force.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, does not teach the combination of limitations as claimed, nor indicates that a person having ordinary skill in the art at the time of filing would have found them to be obvious. While a person having ordinary skill in the art at the time of filing would generally be inclined to work towards improving the bond strength of a mount, there does not appear to be an indication in the art that said person would have found obvious the claimed strength on a curved surface having the claimed curvature radius, in combination with a moldable base having a bendable insert. 
The examiner notes that the Brent NPL reference discusses using 3M™ 5952 VHB™ tape to attach the moldable mount to the helmet.  The datasheet for this product (attached) indicates a 70lb/in---2- tensile strength for the bonded tape, but it is unclear whether the arrangement of Brent is capable of passing that bond strength through to the attaching bracket as Brent only indicates that the bracket is held in place by “some of the putty over the sides” of the bracket, and additionally there does not appear to be any indication in Brent of other art references that being able to mold to curvatures of 2.5” or less would have been an obvious or particularly desirable ability for a combination of the moldable base and bendable insert. As can be seen in the attached DuckDuckGo™ searches for “handlebar camera mount” and “pipe support”, the most commonly used mounting mechanisms for securely mounting something onto common small diameter surfaces involve rigid clamps, not the claimed moldable base. 
The examiner notes that Figure 8 provides support for the amended claim limitations regarding the surface curvature and mount strength, since the Figure shows a graph without any indication that the axes are discontinuous.  The discussion in the specification regarding attachment to motorcycle and bicycle handlebars further support that the applicant considered the ability of the mounting assembly to strongly bond with a curved surface having a small radius of curvature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852